 


109 HR 3546 IH: Prescription Drug Pricing and Medicaid Fraud Prevention Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3546 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Emanuel (for himself, Mr. Case, Mr. Lipinski, Ms. Herseth, and Mr. Doggett) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to provide for public disclosure of average manufacturer prices (AMP) and best prices for prescription drugs. 
 
 
1.Short titleThis Act may be cited as the Prescription Drug Pricing and Medicaid Fraud Prevention Act of 2005. 
2.Public disclosure of average manufacturer prices (AMP) and best prices for prescription drugs 
(a)Public disclosureSubparagraph (D) of section 1927(b)(3) of the Social Security Act (42 U.S.C. 1396r–8(b)(3)) is amended— 
(1)by striking and at the end of clause (ii); 
(2)by striking the period at the end of clause (iii) and inserting , and; and 
(3)by inserting after clause (iii) the following new clause: 
 
(iv)that the Secretary shall make publicly available the information reported under subparagraph (A)(i) on average manufacturer price and best price for each covered outpatient drug.. 
(b)Reporting of methodology and assumptions for computing average manufacturer priceSubparagraph (A) of such section is amended by adding at the end the following: The information reported under clause (i) shall include detailed information (specified by the Secretary) on how the manufacturer computes the average manufacturer price, including assumptions used in computing such price.. 
(c)Effective dateThe amendments made by this section shall apply to rebate agreements, and information reported under such agreements, as of the date that is first day of the first calendar quarter beginning after the date of the enactment of this Act.  
 
